Title: [Diary entry: 1 February 1788]
From: Washington, George
To: 

Friday 1st. Thermometer at 25 in the Morning—38 at Noon and 38 at Night. Morning clear & pleasant with the Wind (but not much of it) Southerly, at wch. point it continued all day, & grew Milder. The top of the ground for about an Inch thawed—but not deeper. Visited the Plantations at Muddy hole, Dogue run, Frenchs and the Ferry. Work at all as usual. The Women belonging to Dogue run having returned to the New ground at the Mansion house. Employed the five Negro Ditche[r]s who had been cutting wood for burning Bricks in getting the same out of the Swamp where it grew.